Citation Nr: 0724473	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-11 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder, including as secondary to service-connected left 
wrist disability. 

2.  Entitlement to an initial rating in excess of 40 percent 
for status-post fusion of the left wrist fracture. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION
 
The veteran had active duty from November 1979 to August 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision which denied service 
connection for depression and granted service connection for 
the left wrist disability as 10 percent disabling from April 
9, 2004.  Subsequently, in a January 2006 decision, the RO 
increased the veteran's left wrist rating to 40 percent 
disabling from the date of service connection.  

In April 2007, the veteran appeared in a videoconference 
hearing at the RO before the undersigned. 


FINDINGS OF FACT

1.  The veteran's major depressive disorder is causally 
related to the veteran's service-connected left wrist 
disability. 

2.  The veteran's status-post fusion of the left wrist 
fracture is manifested by ankylosis of the major wrist.  


CONCLUSIONS OF LAW

1.  Major depressive disorder is proximately due to service-
connected left wrist disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  The criteria for a 50 percent rating for status-post 
fusion of the left wrist fracture have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.71a, 
Diagnostic Code (DC) 5214 (2006).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2004, September 
2004, and April 2005.  The RO specifically informed the 
veteran of the evidence required to substantiate his claims, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf, and to submit any 
evidence in his possession pertaining to his claims.  He was 
also notified of the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal as outlined in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records, post-service medical 
records, and VA examination reports.  The RO has attempted to 
get the veteran's records from St. Francis Hospital and sent 
him letters in December 2006 and February 2007 to obtain 
authorization for release of the records.  To date, the 
veteran has not returned the attached authorization form.  
The duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it in circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In addition, neither the veteran nor 
his representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

1.  Major Depressive Disorder

The veteran contends that he currently has a major depressive 
disorder, including as due to his service-connected left 
wrist disability, which interferes with his ability to work.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability. 38 C.F.R. §§ 3.303, 3.310.

The veteran currently has a major depressive disorder as 
noted by various treatment records and examination reports. 
The issue is therefore whether the veteran's current disorder 
was either caused or aggravated by his service-connected left 
wrist disability.  

A September 2004 VA examination report noted a diagnosis of 
alcohol abuse adjustment disorder with depressed mood.  The 
examiner noted that if the veteran's condition was such that 
his decreased independence was real, then experiencing 
depression would be reasonable and expected.  (With respect 
to the validity of the wrist disability, it is notes that the 
VA examiner in August 2006 indicated that there was moderate 
discomfort of the left wrist and that it was conceivable that 
pain could further limit function, particularly with 
repetition.)

A December 2004 VA examination report for which the claims 
folder was review noted a diagnosis of chronic severe major 
depression.  The examiner noted that it was as least as 
likely that the veteran's claimed psychiatric depression 
could be due to or result of pain that he periodically 
experienced from his injured wrist condition.  The examiner 
further pointed out, however, that rendering any medical 
opinion was outside of and beyond the scope of her practice.  
A May 2005 record from M. Whelan, Ph.D. noted that the 
veteran has been clinically depressed for years with his 
chronic depression secondary to his chronic pain syndrome.  A 
June 2006 VA treatment record noted a diagnosis of substance-
induced mood disorder.  Then an August 2006 VA treatment 
record noted a diagnosis of mood disorder 
(anxious/depressed), not otherwise specified, rule out 
substance induced mood disorder and pain disorder with both 
psychological and psychical factors contributing.  An August 
2006 VA examination, for which the claims folder was not 
reviewed, noted a diagnosis of substance induced mood 
disorder with depressive features.  

Based on the various opinions cited above and giving the 
veteran the benefit of the doubt, the Board finds that the 
veteran's major depressive disorder is caused by his service-
connected left wrist disability.  Therefore, the criteria for 
service connection for major depressive disorder as secondary 
to service-connected left wrist disability have been met.  

2.  Left Wrist Fracture

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Throughout the rating period on appeal, the veteran's 
disability has been evaluated as 40 percent disabling.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.
 
The veteran's left wrist disability has been rated under DC 
5214 for ankylosis of the wrist.  The Board notes that the 
veteran's left wrist disability has been rated under the 
major classification because the veteran reports being left 
hand dominant.  A maximum a 50 percent rating is assigned for 
ankylosis of the major wrist when ankylosis is unfavorable, 
in any degree of palmar flexion, or with ulnar or radial 
deviation.  38 U.S.C.A. § 4.71a, DC 5214.  

On VA examination in June 2004, the veteran's left wrist 
demonstrated a fused position neutral with 0 dorsiflexion, 0 
palmar flexion, 0 radial deviation, and 0 ulnar deviation 
with full range of motion, full strength at each finger, full 
sensation, and brisk capillary refill at each digit.  X-rays 
of the left wrist showed an orthopedic plate extending from 
the radius to the third metacarpal dorsally with degenerative 
changes noted at the distal radioulnar joint and the entire 
carpal joint.   

A July 2004 VA x-ray report noted metal plate stabilization 
dorsally from the distal radius through the carpal bones and 
into the shaft of the third metacarpal.  There was also 
radiocarpal, carpocarpal, carpometacarpal degenerative 
sclerosis, and joint space narrowing with this surgical 
fusion.  There was good alignment and no interval change.    

A private treatment report dated in May 2005 showed 0 degrees 
of motion of the left wrist.  

On VA examination in August 2006, the veteran's left wrist 
was noted to have no motion with either dorsiflexion or volar 
flexion as it was fused, he had 80 degrees of supination and 
80 degrees of pronation with active and passive ranges of 
motion being the same.  While there was no pain with range of 
motion, the veteran was apprehensive about moving it with no 
change with repetition.  He was tender to palpitation on the 
ulnar aspect of the wrist at the ulnar carpal articulation 
without crepitans or instability or evidence of trauma.  
Additionally, there was no gap between the tip of the fingers 
and the transverse palmar crease, and the thenar and 
hypothenar musculature appeared to be well developed without 
evidence of atrophy.  X-rays of the left wrist revealed 
hardware in good position with evidence of fusion but no 
fracture or dislocation.  The assessment was status post 
fusion left wrist with chronic disarray ulnar joint pain.  

Based upon the evidence, taking into the account the 
veteran's testimony at his personal hearing, and giving the 
veteran the benefit of the doubt, the Board finds that the 
veteran's left wrist disability warrants a 50 percent 
evaluation from the date of service connection.  In so doing, 
the Board has also accounted for additional functional 
limitation due to factors such as pain and weakness.  See 38 
C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this regard, the VA examiner in August 2006 noted 
that there was moderate discomfort and that it was 
conceivable that pain could further limit function, 
particularly with repetition.

The Board has also contemplated higher evolutions under other 
applicable rating codes.  However, DC 5215 for limitation of 
motion of the wrist, provides a maximum 10 percent evaluation 
and thus would not provide a higher evaluation.  There are no 
other relevant Diagnostic Codes for consideration.

The Board has also considered whether the veteran is 
entitlement to a separate rating for residuals scars 
associated with his service-connected left wrist disability.  
In this regard, it is noted that except as otherwise provided 
in the rating schedule, all disabilities, including those 
arising from a single disease entity, are to be rated 
separately, unless the conditions constitute the same 
disability or the same manifestation.  See Esteban v. Brown, 
6 Vet. App. 259 (1994); see also 38 C.F.R. 
§ 4.14 (2004) [the evaluation of the same disability under 
various diagnoses is to be avoided].  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.

Here, the evidence does not reveal symptomatology associated 
with the left wrist scars, nor does the veteran raise any 
complaints referable to his scars.  Thus, assignment of a 
separate rating for the left wrist scars is not applicable in 
this case.

In conclusion, the evidence supports assignment of a 50 
percent evaluation for the veteran's left wrist disability 
throughout the entirety of the rating period on appeal.  
There is no basis for an evaluation in excess of that amount.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the veteran has not been hospitalized for his 
disability.  The evidence does suggest that the veteran has 
difficulty working in construction and labor.  On the other 
hand a September 2004 VA mental health examination report 
noted that the veteran's job was as a supervisor suggestive a 
more consultative role.  In any case, the existing schedular 
rating is already based upon the average impairment of 
earning capacity, and is intended to be considered from the 
point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).


ORDER

Service connection for major depressive disorder, including 
as secondary to service-connected left wrist disability is 
allowed, subject to the regulations governing the award of 
monetary benefits.

A rating of 50 percent for the veteran's status-post fusion 
of the left wrist fracture
is allowed, subject to the regulations governing the award of 
monetary benefits.





____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


